OPINION
Defendant-appellant James Bump, Jr., appeals from his conviction and sentence, pursuant to a plea bargain, on two counts of Rape. He was sentenced to nine years on each count, to be served consecutively with one another, and to be served consecutively with a sentence imposed by the Common Pleas Court of Logan County on June 11, 2001. Bump was also found to be a sexual predator in the case before us.
Bump's appellate counsel, who was also his trial counsel, has filed a brief pursuant to Anders v. California (1967), 386 U.S. 738, in which potential assignments of error are discussed, and are found to be without arguable merit. The potential assignments of error discussed by Bump's appellate counsel include: (1) that his sexual predator finding is not supported by clear and convincing evidence; (2) that the trial court erred in imposing consecutive sentences; (3) that the trial court erred by imposing the sentences consecutively to a sentence previously imposed in Logan County; and (4) that Bump received ineffective assistance of trial counsel.
By entry filed herein on June 18, 2002, we advised Bump that his appellate counsel had filed an Anders brief, and gave him sixty days within which to file his own, pro se brief. He has not filed a brief.
Pursuant to Anders v. California, supra, we have performed our duty independently to review the record in this case, including the pre-sentence investigation report that was before the trial court in connection with sentencing. When that pre-sentence investigation report was furnished to us, it was accompanied by a pre-sentence investigation report in Case No. 2001-CR-180. As soon as it became apparent to us that this report concerned an offense that was first reported to authorities on July 26, 2001, after the date of Bump's sentencing in this case, we discontinued reading that pre-sentence investigation report, since it cannot have played any part in the trial court's decision with respect to the imposition of sentence in the case before us.
Based upon our review of the record, including the pre-sentence investigation report that was before the trial court in connection with sentencing in this case, we agree with Bump's appellate counsel that there are no potential assignments of error having arguable merit, and that this appeal is wholly frivolous. Besides the two teen-aged victims in the case before us, Bump has a prior history of sexual offenses involving a ten-year old and an eight-year old.
We conclude that this appeal is wholly frivolous. Accordingly, the judgment of the trial court is Affirmed.
WOLFF, P.J., and GRADY, J., concur.